Jenkins, P. J.
1. It cannot be said that the jury were altogether unauthorized to find from the evidence, as adduced on this, the second, trial, that one of the bales of cotton levied on was raised by the defendant in fi. fa. on the premises of his landlord, the plaintiff. See Ehrlich v. Jones, 26 Ga. App. 101 (2) (105 S. E. 495).
2. The charge of the court made it perfectly clear and plain that the cotton must have been raised by the defendant in fi. fa. on premises rented from the plaintiff'. The instruction relative to the alleged payment of the rent by the defendant in fi. fa. was sufficiently explicit to meet the evidence as actually offered.

Judgment affirmed.


Stejihens, J., concurs.